FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


BARBARA BAUMAN; GREGORY                   No. 07-15386
GRIECO; JOSEFINA NUNEZ;
GABRIELE NUNEZ; MIRIAM NUNEZ;               D.C. No.
SILVIA NUNEZ; EMILIO GUILLERMO            CV-04-00194-
PESCE; MIRTA HAYDEE ARENAS;                  RMW
GRACIELA GIGENA; GUILLERMO
ALBERTO GIGENA, NURIA GIGENA;
AMELIA SCHIAFFO; ELBA LEICHNER;             ORDER
ANUNCIACION SPALTRO DE
BELMONTE; HECTOR RATTO;
EDUARDO OLASIREGUI; RICARDO
MARTIN HOFFMAN; EDUARDO
ESTIVILLE; ALFREDO MANUEL
MARTIN; JUAN JOSE MARTIN; JOSE
BARREIRO; ALEJANDRO DAER,
              Plaintiffs-Appellants,

                 v.

DAIMLERCHRYSLER CORPORATION
and DAIMLERCHRYSLER AG,
            Defendants-Appellees.


                Filed February 28, 2014

  On Remand From The United States Supreme Court
2         BAUMAN V. DAIMLERCHRYSLER CORP.

    Before: Mary M. Schroeder, Dorothy W. Nelson, and
             Stephen Reinhardt, Circuit Judges.


                         ORDER

    In accordance with the Supreme Court’s opinion of
January 14, 2014, as well as the resulting judgment, the
district court’s order granting summary judgment in favor of
the defendant is AFFIRMED.